Citation Nr: 1614291	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-45 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury, flexion.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury, extension, prior to September 26, 2013 and in excess of 30 percent from September 26, 2013.    

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative disc disease of the lumbosacral spine, bilateral lower extremity radiculopathy, and right knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for training from July 1986 to November 1986 and active duty from November 1990 to October 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied a rating in excess of 10 percent for residuals of a right knee injury.

The Veteran testified before a Decision Review Officer in February 2010.  A transcript of the hearing is of record.  

In September 2009, the RO granted entitlement to a separate 10 percent disability rating for limitation of extension with respect to the Veteran's service-connected residuals of a right knee injury.  The RO recharacterized the original disability as limitation of flexion with respect to residuals of a right knee injury.  

In September 2012, the Board remanded the claims for further development.  

In November 2013, the RO granted a 30 percent rating for residuals of right knee injury, extension, effective September 26, 2013.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a November 2009 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran testified at a hearing before a Decision Review Officer at the RO in February 2010 and withdrew the request for a Board hearing in writing in April 2010.   However, in an April 2014 statement, the Veteran noted that her request for a Board hearing at the RO was pending.  The RO sent the Veteran correspondence in May 2014, November 2014, September 2015, and November 2015 indicating that she was still on the waiting list for a hearing.  The Veteran's representative confirmed the Veteran's request for a hearing in an electronic message to the Board in March 2016.  

Therefore, a remand is necessary in order to afford the Veteran a Board hearing.  
38 C.F.R. §§ 20.700; 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




